Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/890,223 for a CONNECTION DEVICE, filed on 6/2/2020.  This correspondence is in response to applicant's reply filed on 12/10/2021.  Claims 1, 2, 4-9 and 12-20 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 2, 4-9 and 12-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the device wherein a second position-limiting structure is disposed adjacent to the one of the first side and the second side of the base, a second guiding structure is disposed adjacent to the other of the first side and the second side of the base, the second guiding structure and the second position-limiting structure define a second moving space therebetween, the middle portion of the bracket is provided with a second elastic portion, and while the bracket is being mounted to the base from the first side toward the second side of the base in the first direction, the second elastic portion of the bracket is brought into contact with the second position-limiting structure of the base, releases an elastic force upon moving past the second position-limiting structure, and thus enters the second moving space, in combination with the other limitations recited; regarding claim 9, the prior art does regarding claim 20, the prior art does not teach the device comprising base; and a bracket movably mounted on the base; a first guiding structure and a second position-limiting structure are provided adjacent to one of the first side and the second side, and a first position-limiting structure and a second guiding structure are provided adjacent to the other of the first side and the second side; wherein the first guiding structure and the first position-limiting structure define a first moving space therebetween, and the second guiding structure and the second position-limiting structure define a second moving space therebetween; wherein the other of the base and the bracket is provided with a first elastic portion and a second elastic portion, the first elastic portion is configured to be mounted in the first moving space, and the second elastic portion is configured to be mounted in the second moving space, in combination with the other limitations recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 3, 2022